Citation Nr: 9928938	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-32 976 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to March 1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

Entitlement to service connection for post-traumatic stress 
disorder and entitlement to an increased evaluation for 
hemorrhoids are addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  A January 1984 rating decision denied service connection 
for a skin disorder.

2.  Evidence received since the January 1984 RO decision 
includes outpatient clinic records showing treatment for a 
variously diagnosed skin disorder; this evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is no competent medical evidence linking a current 
skin disorder to service.  



CONCLUSIONS OF LAW

1.  Evidence received since the January 1984 rating decision, 
which denied service connection for a skin disorder, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1998).

2.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a skin disorder was denied in a 
January 1984 rating decision.  The veteran was notified of 
that decision and did not perfect a timely appeal.  That 
decision, therefore, is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  As explained below, this 
standard has been met.  
At the time of the February 1986 decision in question, the RO 
had before it service medical records, but had no medical 
evidence documenting a current skin disorder.  Since that 
time, the veteran has submitted additional evidence.  This 
evidence includes treatment records documenting the presence 
of a rash in May 1992, dermatofibroma in August 1992, and 
folliculitis in January 1997.  This evidence, which was not 
previously submitted to agency decision makers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the evidence is 
new and material, and the veteran's claim for service 
connection for a skin disorder is reopened.  

The Board must next turn to the question of whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible or capable of substantiation.  
The appellant carries the burden of submitting evidence 
"sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the appellant has not presented a well-grounded claim, 
that appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In cases in which the determinative 
issue is one involving medical causation, competent medical 
evidence is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

In this case, the veteran has not submitted a well-grounded 
claim because there is no competent medical evidence linking 
a current skin disorder to service.  Service medical records 
document treatment for different skin disorders in service.  
A September 1974 entry makes reference complaints of jock 
rash.   Various entries from 1975 make reference to a rash or 
dermatitis affecting both feet, a July 1975 entry references 
chronic dermatitis of both feet, and a February 1976 entry 
references a one year history of fungal problems with the 
feet and an impression of fungal infection of both feet.  In 
September 1975, the veteran was treated in connection with 
pseudofolliculitis barbae, although a November 1975 entry 
reflects that the veteran never returned for a follow-up.  

More recent records reflect that in May 1992, the veteran was 
treated for a rash of the palm, neck and thighs consisting of 
lesions, reportedly present for three to four weeks.  In 
August 1992, the veteran received treatment for 
dermatofibroma of the left forearm.  In June 1996, the 
veteran presented a few scattered hyperpigmented papules and 
macules on the right left extremity, on the chest, and on the 
back of the neck.  Post-inflammatory changes from 
folliculitis was noted as a possibility.  In January 1997, 
the veteran exhibited erythematous papules of the mid chest 
and post-inflammatory hyperpigmentation of the right arm.  
The assessment was that of post-inflammatory changes of the 
right arm.  In April 1998, the veteran was seen in connection 
with a plaque on the base of the right fifth finger, which 
corresponded to a ring shape; the assessment was likely 
contact irritant, and the veteran was instructed to stop 
wearing rings and to use Lidex ointment.

Although various entries document post-service treatment for 
a variety of skin disorders, the claims file does not reflect 
any medical opinion suggesting that a current skin disorder 
had its onset in service or otherwise linking a current skin 
disorder to service.  Post-service treatment records do not 
document treatment for any skin disorder until many years 
after service.  Given the length of time between the 
veteran's separation from service and the first manifestation 
of any complaints after service and the lack of any medical 
opinion linking a current skin disorder to service, the Board 
is constrained to conclude that the veteran's claim for 
service connection for a skin disorder is not well grounded. 


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a skin disorder is 
reopened.

Service connection for a skin disorder is denied.  


REMAND

The claims file reflects the presence of a report of a June 
1996 examination during which the veteran complained of a 
number of stressful incidents he claimed occurred in service 
and during which an examiner diagnosed post-traumatic stress 
disorder.  The claims file also contains what appears to be a 
letter from a VA physician who indicated that he had treated 
the veteran and that the veteran's diagnosis of post-
traumatic stress disorder was based upon multiple stressors 
consisting of racially motivated assaults, which were life 
threatening.  This evidence is sufficient to render the 
veteran's claim for service connection for post-traumatic 
stress disorder well grounded.  
Among the stressors identified by the veteran are having been 
beaten repeatedly by drill instructors during boot camp in 
the summer of 1974, having been beaten on one occasion in a 
racially motivated attack by a group of Marines, and having 
had someone attempt to rape him.  The veteran's statements do 
not identify individual's involved by name, do not provide 
more specific information concerning the time frame of the 
alleged incidents, and do not reflect whether the veteran 
filed a complaint or whether any official investigation or 
action was taken in response to any of these alleged 
incidents.  However, the veteran has not been requested to 
provide more specific stressor information.  

The claims file does not reflect that the veteran has been 
afforded a recent VA examination to ascertain the severity of 
his hemorrhoids.  Proper development of his claim for an 
increased evaluation for that disorder should include a VA 
examination for that purpose.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) Also, as this case involves an initial 
rating assigned following the grant of service connection, 
the RO should consider whether "staged" ratings can be 
assigned.  Fenderson, supra.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
also be requested to indicate whether he 
filed a complaint in the case of any of 
the alleged assaults and whether any 
official action was taken in connection 
with the alleged assaults.  The veteran 
is advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  The RO's attention 
is directed to the veteran's claims of 
having been beaten repeatedly by drill 
instructors during boot camp during the 
summer of 1974, having been beaten on one 
occasion in a racially motivated attack 
by a group of Marines, and having had 
someone attempt to rape him.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
the diagnostic criteria for post-
traumatic stress disorder are not 
satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1996), the claims file, must be 
made available to the examiner for 
review.

5.  The veteran should be afforded a VA 
examination to ascertain the severity of 
hemorrhoids.  The examiner should note 
whether the veteran has hemorrhoids that 
are large or thrombotic, irreducible, or 
that recur frequently.  All appropriate 
studies should be conducted.  The claims 
file must be made available to the 
examiner for review.  
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  As to the increased rating claim, as this issue 
involves an initial rating assigned following the grant of 
service connection,  the RO should consider whether "staged" 
ratings can be assigned. Fenderson, supra.  If the benefit 
sought is not granted, the appellant should be furnished a 
supplemental statement of the case, and be afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals






